DETAILED ACTION
	This is the first Office action on the merits. Claims 1-17 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statements filed on June 3, 2019, August 23, 2019, December 14, 2019, June 5, 2020, June 23, 2020, August 7, 2020, October 29, 2020, November 10, 2020, March 1, 2021, and August 30, 2021 were received and considered by the Examiner.
The references lined through were either duplicates of references that had been previously cited and were already made of record, not relevant to the claimed invention, or were not published documents.
The Information Disclosure Statement filed on January 21, 2020 was received but not considered by the Examiner because the reference cited is not a published document.
The Information Disclosure Statement filed on June 25, 2021 was received but not considered by the Examiner because the reference cited is not a published document.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “38” has been used to designate both supply line and what appears to be the tire in Fig. 4. 
The drawings are objected to because Figs. 14 and 15 lack reference characters.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as 
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
The disclosure is objected to because of the following informalities: 
Reference character "86" is used to designate control facility in Para. [0041], but is used to designate torsion tube in Para. [0045].
Para. [0041] mentions Fig. 10F, but no corresponding figure is included in the drawings.
Appropriate correction is required.
Claim Objections
Claims 2-6, 8, and 12-14 are objected to because of the following informalities:  the phrase "characterized as" should be removed from the claims as it does not describe any physical structure of the invention.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5-6, 13, and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 2, it is unclear how the bracket couples the rotary union and wheel cover to the hub while simultaneously the bracket is coupled to the chassis.
Regarding Claim 5, it is unclear how the second pressure hose comprises a third pressure hose and a fourth pressure hose. Further, it is unclear what features are considered to be the first compressed air coupler and the second compressed air coupler.
Claim 6 recites the limitation "the second compressed air coupler" in line 5 of the claim.  There is insufficient antecedent basis for this limitation in the claim. This particular reference to “the second compressed air coupler” is the first and thus a second compressed air coupler has not been defined within the claim.
Claim 6 recites the limitation "the second rotary union" in line 7 of the claim.  There is insufficient antecedent basis for this limitation in the claim. This particular reference to “the second rotary union” is the first and thus a second rotary union has not been defined within the claim.
Regarding Claim 6, it is unclear how the compressed air distribution facility comprises a sixth pressure hose because the embodiments show five pressure hoses: supply line 38, hose 20, hose 22, hose 42, and hose 44.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “torsion bar” in claims 13 and 15-16 is used by the claim to mean “a tube connected between two hubs that may house pressure lines,” while the accepted meaning is “a long spring-steel element with one end held rigidly to the frame and the other end twisted by a lever connected to the axle, thus providing a spring action for the vehicle, according to Encyclopedia Britannica.” The term is indefinite because the specification does not clearly redefine the term. Examiner suggests the replacement of the phrase “torsion tube” with - -telescoping tube- - for the embodiment of Fig. 9 and - -tube frame- - for the embodiment of Figs. 13a-c.
Regarding Claim 13, it is unclear how the second rotary coupling is adapted to couple the second end of the torsion bar to the second hub while simultaneously adapted to couple the second end of the torsion bar to the chassis, as set forth in claim 12.
Claim 15 recites the limitation "the second hub" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim. This particular reference to “the second hub” is the first and thus a second hub has not been defined within the claim.
Claim 17 recites the limitation "the second rotational energy facility" in the first line of the claim.  There is insufficient antecedent basis for this limitation in the claim. This particular reference to “the second rotational energy facility” is the first and thus a second rotational energy facility has not been defined within the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, and 5-6 is/are rejected under 35 U.S.C. 102anticipated as being anticipated by US 20160288590 A1 (Hennig et al.).
Regarding Claim 1, Hennig et al. discloses (Para. [0017]-[0018]; Figs. 1-6) an external tire inflation facility (automatic tire inflation system ATIS) adapted for use with: a vehicle (100) comprising: a chassis (shown in Fig. 1); a first axle (202) coupled to the chassis and having a first hub; a first wheel (209) mounted on the first hub and having a first valve stem (221); a source of compressed air (air pressure source 220); a fairing panel (600) configured to reduce the aerodynamic drag of the vehicle when the vehicle is in motion (Para. [0034]); and a bracket (226) coupled to the chassis (coupled to wheel and therefore coupled to chassis) and to the panel (600); the tire inflation facility comprising: a first compressed air coupler (hoses 228 and 230 are connected to pressure source 220 through hose 222) adapted to be coupled to the compressed air source (Para. [0021]-[0022]); a first rotary union (218) coupled to the first hub (wheel 209); and a compressed air distribution facility comprising: a first pressure hose (232) coupled between the first rotary union (218) and the first valve stem (221); and a second pressure hose (228) coupled between the first compressed air coupler (hose 222) and the first rotary union, at least a portion of the second pressure hose being supported by the bracket (the end of the pressure hose is supported by the bracket at the rotary union).
Regarding Claim 3, Hennig et al. discloses the tire inflation facility of claim 1, as discussed above. Hennig et al. further discloses (Para. [0032])-[0034]; Fig. 6) the faring panel (600) is a non-rotating faring 
Regarding Claim 5, Hennig et al. discloses the tire inflation facility of claims 1 and 3, as discussed above. Hennig et al. further discloses (Para. [0021]-[0023]; Figs. 1-6) the tire inflation facility further comprises a second compressed air coupler (manifold 227) coupled to the panel (through hose 228 and bracket 226); wherein the second pressure hose is characterized as comprising: a third pressure hose (212) coupled between first compressed air coupler (hose 222) and the second compressed air coupler (227); and a fourth pressure hose (228) coupled between the second compressed air coupler and the first rotary union (218); and wherein at least a portion of a selected one of the third and fourth pressure hoses is supported by the bracket (the end of hose 228 is supported by bracket 226).
Regarding Claim 6, Hennig et al. discloses the tire inflation facility of claims 1 and 3, as discussed above. Hennig et al. further discloses (Para. [0021]; Figs. 1-2)the vehicle further comprises: a second axle (204) coupled to the chassis and having a second hub (of wheel 211); and a second wheel (211) mounted on the second hub and having a second valve stem (219); wherein the second compressed air coupler is further characterized as a T-union (Para. [0023], [0028]; Fig. 5); and wherein the compressed air distribution facility further comprises: a fifth pressure hose (224) coupled between the second rotary union (216) and the second valve stem (219); and a sixth pressure hose (tubular member 504) coupled between the T-union and the second rotary union (Para. [0029]).
Claim(s) 7 and 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 1,173,434 (Johnson).
Regarding Claim 7, Johnson discloses (Page 1 lines 44-108, Page 2 lines 1-14; Figs. 1-6) a torsion bar facility (brace 47) adapted for use with: a vehicle comprising: a chassis (frame 10); and a first axle (11) coupled to the chassis and having a first hub (of the wheel 13); the torsion bar facility comprising: a torsion bar (brace 47) having first and second ends (one end connected to foot board 17 and the other 
Regarding Claim 9, Johnson discloses the torsion bar facility of claim 7, as discussed above. Johnson further discloses (Page 1 lines 44-108, Page 2 lines 1-14; Figs. 1-6) the first rotary coupling (shown in Fig. 3) further comprises: a first stator (member 40) adapted to be coupled to the first end of the torsion bar (brace 47); and a first rotor (member 32) adapted to be coupled to, and rotate with, the first hub.
Regarding Claim 10, Johnson discloses the torsion bar facility of claims 7 and 9, as discussed above. Johnson further discloses (Page 1 lines 44-108, Page 2 lines 1-14; Figs. 1-6) a first rotational energy facility comprising: a stator (sleeve 41) adapted to be coupled to the first stator (40); and a rotor (body 34) adapted to be coupled to the first rotor (member 32).
Regarding Claim 11, Johnson discloses the torsion bar facility of claims 7 and 9-10, as discussed above. Johnson further discloses (Page 1 lines 44-108, Page 2 lines 1-14; Figs. 1-6) the first rotational energy facility comprises a selected one of a pump, a generator and a motor (pump mechanism).
Regarding Claim 12, Johnson discloses the torsion bar facility of claim 7, as discussed above. Johnson further discloses the second coupling (shown at 48 of Fig. 1) is further characterized as: a second rotary coupling adapted to couple the second end of the torsion bar to the chassis (connected to the foot board 17 that is connected to the frame 10 by brackets 18).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hennig et al. in view of US 20130015698 A1 (Butler et al).
Regarding Claim 2, Hennig et al. discloses the external inflation facility of claim 1, as discussed above. Hennig et al. further discloses a wheel cover (Para. [0032]- [0034]) and a bracket (226) coupling both the rotary union (218) and wheel cover (fairing 600 can be a wheel cover) to the wheel.
Hennig et al. does not disclose the wheel cover has a central orifice to facilitate connection of the second pressure hose to the rotary union.
However, Butler et al. teaches a wheel cover assembly 100 with a central hole (shown in Fig. 3, appears to be reference character 252).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the fairing disclosed by Hennig et al. to include a central opening, as taught by Butler et al., to allow the connection of a hose to the rotary union.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hennig et al. in view of US 20150059946 A1 (Keeney et al.).
Regarding Claim 4, Hennig et al. discloses the tire inflation facility of claims 1 and 3, as discussed above. Hennig et al. does not disclose the bracket is substantially hollow. 
However, Keeney et al. teaches (Para. [0037]; Para. Figs. 1-5) a cross member 160 and mounting assembly 180 that may define an internal passage 170 that may provide pressurized gas from the pressurized gas source 82. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the bracket disclosed by Hennig et al. to be hollow, as taught by Keeney, in order to house an air passage to supply air to a rotary union.

Claims 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of US Patent 5,380,028 (Ferris et al.).
Regarding Claims 8 and 14, Johnson discloses the torsion bar facility of claims 7 and 12, respectively. 
Johnson does not disclose the torsion bar is a variable length torsion bar.
However, Ferris et al. teaches (Abstract) a torsion bar coupling comprising an arm (72) of variable length.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the brace disclosed by Johnson to have a variable length, as taught by Ferris et al., in order to accommodate a changing radius between the torsion bar and the suspension.
Allowable Subject Matter
Claims 13 and 15-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references disclose torsion bars and tire inflation systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY G CASTONGUAY whose telephone number is (571)272-5865.  The examiner can normally be reached on Mon- Fri 8:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.G.C./Examiner, Art Unit 3617                                                                                                                                                                                                        							/JASON R BELLINGER/                                                                                                     Primary Examiner, Art Unit 3617